56 So. 3d 899 (2011)
Andrew WILLIAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-928.
District Court of Appeal of Florida, Fifth District.
March 18, 2011.
James Dickson Crock, of James Dickson Crock, P.A., Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
We affirm Williams' convictions and sentences without prejudice to his right to *900 seek appropriate and timely post-conviction relief. See Dunbar v. State, 35 So. 3d 54, 55 (Fla. 5th DCA 2010) (sentencing errors that occur after effective date of amendment to Florida Rule of Criminal Procedure 3.800(b), even if formerly deemed fundamental or patent on face of record, cannot be reviewed by appellate court if issue is not raised at sentencing or in timely post-sentencing proceeding pursuant to rule 3.800).
AFFIRMED.
LAWSON, EVANDER and COHEN, JJ., concur.